     Case 2:20-cr-00391-RGK Document 14 Filed 09/17/20 Page 1 of 4 Page ID #:33



 1
 2
 3
 4
 5
 6
 7
 8
                  IN THE UNITED STATES DISTRICT COURT
 9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                          Case No. CR 2:20-391-RGK
      UNITED STATES OF AMERICA,
13                                          ORDER OF DETENTION
                         Plaintiff,
14
                 v.
15
      FRED JOSEPH STECHER, JR.,
16
17                       Defendant.
18
19
            On September 10, 2020, Defendant Fred Joseph Stecher, Jr. made his
20
      initial appearance on the Indictment in this matter. Defendant is represented
21
      by Jonathan M. Lynn. A detention hearing was held.
22
            The government sought a detention hearing pursuant to 18 U.S.C.
23
      § 3142(f), alleging that the case involves (1) an offense for which the maximum
24
      sentence is life imprisonment or death; (2) any felony not otherwise a crime of
25
      violence that involves a minor victim or the possession or use of a firearm or
26
      destructive device (as defined in 18 U.S.C. § 921), or any other dangerous
27
28
     Case 2:20-cr-00391-RGK Document 14 Filed 09/17/20 Page 2 of 4 Page ID #:34



 1    weapon, or involves a failure to register under 18 U.S.C. § 2250; and (3) a
 2    serious risk that the defendant will flee.
 3          The Court finds pursuant to 18 U.S.C. § 3142(e) that the Government is
 4    entitled to a rebuttable presumption that no condition or combination of
 5    conditions will reasonably assure the Defendant’s appearance as required and
 6    the safety of any person or the community, as the Government alleges that the
 7    offense involves a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242,
 8    2244(a)(1), 2245, 2251, 2251A, 2252(a)(1)-(a)(3), 2252A(a)(1)-2252A(a)(4),
 9    2260, 2421, 2422, 2423 or 2425.
10          The Court has considered: (a) the nature and circumstances of the
11    offense charged, including whether the offense is a crime of violence, a Federal
12    crime of terrorism, or involves a minor victim or a controlled substance,
13    firearm, explosive, or destructive device; (b) the weight of evidence against the
14    defendant; (c) the history and characteristics of the defendant; and (d) the
15    nature and seriousness of the danger to any person or the community. See 18
16    U.S.C. § 3142(g). The Court has also considered the Indictment, the Report
17    and Recommendations of Detention prepared by the U.S. Pretrial Services
18    Agency on September 10, 2020, and the arguments of counsel at the detention
19    hearing.
20          The Court finds that no condition or combination of conditions of release
21    will reasonably assure the safety of any other person and the community.
22          The Court bases its conclusions on the following: Defendant is charged
23    with three counts of distribution and one count of receipt of child
24    pornography. One video that Defendant is charged with knowingly
25    distributing is titled “4yoBJdad.mp4.” According to Pretrial Services, the
26    government alleges that Defendant discussed the types of children he likes,
27    including gender, age, body type, and preferred sex acts, and that hundreds of
28

                                              2
     Case 2:20-cr-00391-RGK Document 14 Filed 09/17/20 Page 3 of 4 Page ID #:35



 1    messages with various other individuals interested in children were found.
 2    Records obtained by the Pretrial Services Agency indicate that Defendant was
 3    convicted in 2012 of possessing obscene matter depicting a minor in sexual
 4    conduct, and thus was a registered sex offender when he allegedly committed
 5    the instant offenses. Additionally, as stated above, there is a rebuttable
 6    presumption in this case of danger and flight. At the hearing, Defendant
 7    proffered information about bail resources that, if available, could rebut the
 8    presumption regarding risk of flight. The evidence proffered by Defendant
 9    does not, however, rebut the presumption of dangerousness. The presumption
10    of dangerousness remains as an evidentiary finding militating against release,
11    which the Court has weighed along with other evidence relevant to the factors
12    listed in 18 U.S.C. § 3142(g). All of this establishes by clear and convincing
13    evidence that no condition or combination of conditions of release will
14    reasonably assure the safety of any other person and the community,
15    specifically minors.
16          IT IS THEREFORE ORDERED that the Defendant be detained until
17    trial. The Defendant will be committed to the custody of the Attorney General
18    for confinement in a corrections facility separate, to the extent practicable,
19    from persons awaiting or serving sentences or being held in custody pending
20    appeal. The Defendant will be afforded reasonable opportunity for private
21    consultation with counsel. On order of a Court of the United States or on
22    request of any attorney for the Government, the person in charge of the
23
24
25
26
27
28

                                              3
     Case 2:20-cr-00391-RGK Document 14 Filed 09/17/20 Page 4 of 4 Page ID #:36



 1    corrections facility in which Defendant is confined will deliver the Defendant
 2    to a United States Marshal for the purpose of an appearance in connection
 3    with a court proceeding. See 18 U.S.C. § 3142(i).
 4    Dated: September 17, 2020
 5
 6
                                        _______________________________________
 7                                      PATRICIA DONAHUE
 8                                      UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             4
